Citation Nr: 0934040	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee.  

2.  Entitlement to a compensable rating for instability of 
the right knee prior to March 6, 2006.  

3.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee since March 6, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran was last accorded a VA examination pertinent to 
her service-connected right knee disabilities in March 2006.  
At that evaluation, she exhibited mild medial and lateral 
instability of her right knee as well as essentially normal 
range of motion of this joint.
 
Subsequently, in an August 2009 Appellant Brief, the Veteran 
appeared to describe a worsening of her right knee 
symptomatology.  In addition, she asserted that the March 
2006 VA examination was inadequate, in part, because the 
examiner did not have access to, and thus an opportunity to 
review, the claims folder in conjunction with the evaluation.  

Review of the report of the March 2006 VA joints examination 
confirms that the examiner did not have access to the claims 
file.  Further, VA's General Counsel has indicated that, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In light of the Veteran's contentions of increased 
symptomatology since the prior examination in March 2006, as 
well as the deficiencies of that evaluation (including the 
opportunity of the examiner to review the claims folder in 
conjunction with the examination), the Board finds that 
additional VA examination is necessary to determine the 
current nature and extent of her service-connected right knee 
disabilities.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Obtain copies of records of right 
knee treatment that the Veteran may have 
received at the VA Medical Center in 
Nashville, Tennessee, since November 
2006.  Associate all such available 
records with the claims folder.  

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of her 
service-connected right knee 
degenerative changes and instability.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right knee pathology 
which is found on examination should be 
noted in the evaluation report.  In 
particular, the examiner should discuss 
any limitation of motion, instability, 
and muscle atrophy found to be 
associated with the right knee 
disabilities.  The range of motion 
should be measured by an appropriate 
method.

Additionally, the examiner should 
discuss whether the Veteran's right 
knee exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disabilities.  If feasible, 
this determination should be expressed 
in terms of the degree of additional 
range of motion lost.  The examiner 
should also express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses this joint repeatedly over a 
period of time.  

Complete rationale should be given for 
all opinions reached.  

3.  Following completion of the above, 
re-adjudicate the issues on appeal.  If 
the decisions remain in any way adverse 
to the Veteran, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2008).  She has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

